Exhibit 10.12

FIRST AMENDMENT TO TRUST AGREEMENT NO. 1

This First Amendment to Trust Agreement No. 1 is made on this 10th day of
September, 2002, by and between Cleveland-Cliffs Inc, an Ohio corporation
(“Cleveland-Cliffs”), and KeyBank National Association, a national banking
association, (formerly KeyTrust Company of Ohio, N.A.) ,as trustee (the
“Trustee”).

WITNESSETH;

WHEREAS, on June 12, 1997, Cleveland-Cliffs and the Trustee entered into a Trust
Agreement No. 1, amended and restated effective June 1, 1997 (“Trust No.1”);

WHEREAS, Trust No. 1 was amended by the Amendments to Exhibits to Trust No. 1,
effective January 1, 2000;

WHEREAS, Cleveland-Cliffs and the Trustee desire to further amend Trust No. 1;
and

WHEREAS, Section 12 of Trust No. 1 provides that such Trust No. 1 may be amended
by Cleveland-Cliffs and the Trustee.

NOW, THEREFORE, effective September 10, 2002, Cleveland-Cliffs and the Trustee
hereby amend Trust No. 1 to provide as follows:

The last sentence of Section 4 of Trust No. 1 is hereby amended to read

as follows:

“Thereafter, upon the request of the Company, the Trustee shall pay to
Cleveland-Cliffs the excess, if any, of the balance in the Master Account over
140% of the aggregate of all of the Fully Funded amount.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Cleveland-Cliffs and the Trustee have caused counterparts of
this First Amendment to Trust Agreement No. 1 to be executed on their behalf on
September 10, 2002, each of which shall be an original First Amendment to Trust
Agreement No. 1.

 

CLEVELAND–CLIFFS INC By:   /s/    Randy L. Kummer   Its: SVP, Human Resources

 

KEYBANK NATIONAL ASSOCIATION,

as Trustee

By:   /s/    Kelley Clark   Its: VP

 

and By:   /s/    Thor Haraldsson   Its: AVP

: